Exhibit 10.1
Section 162(m) Deferred
Compensation Plan
Walgreen Co.
October 1994

 



--------------------------------------------------------------------------------



 



Walgreen Co. Section 162(m) Deferred Compensation Plan
Contents

              Page  
Article 1. Establishment and Purposes
    1  
 
       
Article 2. Definitions
    1  
 
       
Article 3. Administration
    2  
 
       
Article 4. Bonus Deferral and Payment
    3  
 
       
Article 5. Deferred Compensation Accounts
    3  
 
       
Article 6. Rights of Participants
    4  
 
       
Article 7. Withholding of Taxes
    4  
 
       
Article 8. Amendment and Termination
    5  
 
       
Article 9. Miscellaneous
    5  
 
       

 



--------------------------------------------------------------------------------



 



Walgreen Co.
Section 162(m) Deferred Compensation Plan
Article 1. Establishment and Purposes
     1.1 Establishment. Walgreen Co., an Illinois corporation (the Company),
hereby establishes, effective as of September 1, 1994, a deferred compensation
plan for key employees as described herein, which shall be known as the Walgreen
Co. Section 162(m) Deferred Compensation Plan (the Plan).
     1.2 Purpose. The primary purpose of the Plan is to provide for mandatory
deferrals of compensation by certain key employees of the Company in order to
preserve the Company’s tax deduction for such amounts under Section 162(m) of
the Code.
Article 2. Definitions
     Whenever used herein, the following terms shall have the meanings set forth
below, and, when the defined meaning is intended, the term is capitalized:
          (a) Account or Deferred Compensation Account means an individual
bookkeeping account established and maintained for each Participant pursuant to
Article 5 herein.
          (b) Board or Board of Directors means the Board of Directors of the
Company.
          (c) Code means the Internal Revenue Code of 1986, as amended.
          (d) Committee means the Compensation Committee of the Board or a
subcommittee thereof, as appointed by the Board.
          (e) Company means Walgreen Co., an Illinois corporation, and any
subsidiary of the Company.
          (f) Compensation means all compensation or any other remuneration for
services performed by an Eligible Employee which, as determined by the
Committee, is subject to the deduction limit under Code Section 162(m), any
successor statute and the regulations promulgated thereunder with respect to any
Year.
          (g) Effective Date means the date the Plan becomes effective, as set
forth in Section 1.1 herein.
          (h) Eligible Employee means a “Covered Employee” under Code Section
162(m) and the regulations promulgated thereunder.

1



--------------------------------------------------------------------------------



 



          i) ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor Act thereto.
          (j) Participant means an Eligible Employee who is participating in the
Plan, as provided in Section 4.1 herein.
          (k) Plan means the Walgreen Co. Section 162(m) Deferred Compensation
Plan.
          (l) Year means the fiscal year of the Company.
Article 3. Administration
     3.1 Authority of the Committee. The Plan shall be administered by the
Committee. The members of such Committee shall be appointed by and shall serve
at the discretion of the Board.
          Subject to the provisions herein, the Committee shall have full power
to determine which Eligible Employees of the Company are Participants; to
determine the terms and conditions of each Employee’s participation in the Plan;
to construe and interpret the Plan and any agreement or instrument entered into
under the Plan; to establish, amend, or waive rules and regulations for the
Plan’s administration; to amend (subject to the provisions of Article 8 herein)
the terms and conditions of the Plan and any agreement entered into under the
Plan; and to make other determinations which may be necessary or advisable for
the administration of the Plan.
     Subject to the terms of the Plan, the Bylaws of the Company and applicable
law, the Committee may delegate any or all of its authority granted under the
Plan to any individual or entity, including but not limited to an executive or
executives of the Company.
     3.2 Decisions Binding. All determinations and decisions of the Committee as
to any disputed question arising under the Plan, including questions of
construction and interpretation, shall be final, conclusive, and binding on all
parties.
     3.3 Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party, or in which he or she may be involved by reason of any action taken or
failure to act under the Plan, and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf.
     The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.

2



--------------------------------------------------------------------------------



 



Article 4. Bonus Deferral and Payment
     4.1 Eligibility and Participation. Those Eligible Employees whose
Compensation exceeds one million dollars ($1,000,000) in any taxable year of the
Company, as determined by the Committee, shall automatically be deemed to be
Participants in the Plan as of the date such Compensation exceeded one million
dollars ($1,000,000).
     4.2 Amount Deferred. The Committee may designate that up to and including
one hundred percent (100%) of Compensation in excess of one million dollars
($1,000,000) payable to a Participant in any Year shall be deferred pursuant to
the terms of the Plan.
     4.3 Length of Deferral. Compensation deferred under the terms of the Plan
shall be deferred until the date such Participant’s Compensation is no longer
subject to the deduction limit under Code Section 162(m), as determined by the
Committee.
     4.4 Payment of Deferred Amounts. Payment of deferred amounts together with
interest earned thereon at the end of the deferral period shall be made in cash
in one (1) lump sum within thirty (30) calendar days after the date such
Participant is no longer a Covered Employee under Code Section 162(m), as
determined by the Committee; provided, however, that the Committee may delay
payment to such later date as necessary to avoid the application of the
deduction limit under Section 162(m) with respect to Compensation paid to such
Participant.
Article 5. Deferred Compensation Accounts
     5.1 Participants’ Accounts. The Committee shall establish and maintain an
individual bookkeeping Account for each Participant deferring Compensation under
Article 4 herein. Each Account shall be credited as of the date the amount of
Compensation deferred otherwise would have become due and payable to the
Participant.
     5.2 Interest on Deferred Amounts. Compensation deferred under Article 4
shall accrue interest on a monthly basis at a monthly compounding rate equal to
the prime lending rate of interest in effect as of the first business day of
that month (as quoted by the Company’s then current leading bank financing
source for commercial borrowings), plus the excess of the prime lending rate
over The Federal Funds Rate or such other rate determined by the Committee. Each
Participant’s Deferred Compensation Account shall be credited on the last day of
each month, with interest computed on that month’s beginning balance.
     Interest earned on deferred amounts shall be paid out to Participants at
the same time and in the same manner as the underlying deferred amounts.
     5.3 Charges Against Accounts. There shall be charged against each
Participant’s Account any payments made to the Participant or to his or her
beneficiary.

3



--------------------------------------------------------------------------------



 



     5.4 Designation of Beneficiary. Each Participant shall designate a
beneficiary or beneficiaries who, upon the Participant’s death, will receive the
amounts that otherwise would have been paid to the Participant under the Plan.
All designations shall be signed by the Participant, and shall be in such form
as prescribed by the Committee. Each designation shall be effective as of the
date delivered to the Senior Vice President, Human Resources, of the Company or
such other officer as may be designated by the Committee.
     Participants may change their designations of beneficiary on such form as
prescribed by the Committee. The payment of amounts deferred under the Plan
shall be in accordance with the last unrevoked written designation of
beneficiary that has been signed by the Participant and delivered by the
Participant to the Senior Vice President Human Resources, of the Company or such
other officer as may be designated by the Committee, prior to the Participant’s
death.
     In the event that all the beneficiaries named by a Participant pursuant to
this Section 5.4 predecease the Participant, the amounts that would have been
paid to the Participant or the Participant’s beneficiaries hereunder shall be
paid to the Participant’s estate.
     In the event a Participant does not designate a beneficiary, or for any
reason such designation is ineffective, in whole or in part, the amounts that
otherwise would have been paid to the Participant or the Participant’s
beneficiaries under the Plan shall be paid to the Participant’s estate.
Article 6. Rights of Participants
     6.1 Contractual Obligation. The Plan shall create a contractual obligation
on the part of the Company to make payments from the Participants’ Accounts when
due. Payment of deferred amounts and interest earned thereon shall be made out
of the general funds of the Company.
     6.2 Unsecured Interest. No Participant or party claiming an interest in
deferred amounts and interest earned thereon or the Account of a Participant
shall have any interest whatsoever in any specific asset of the Company. To the
extent that any party acquires a right to receive payments under the Plan, such
right shall be equivalent to that of an unsecured general creditor of the
Company.
     6.3 Employment. Nothing in the Plan shall interfere with or limit in any
way the right of the Company to terminate any Participant’s employment at any
time, nor confer upon any Participant any right to continue in the employ of the
Company.
Article 7. Withholding of Taxes
     The Company shall have the right to require Participants to remit to the
Company an amount sufficient to satisfy Federal, state, and local withholding
tax requirements, or to deduct from all payments made pursuant to the Plan
amounts sufficient to satisfy withholding tax requirements.

4



--------------------------------------------------------------------------------



 



Article 8. Amendment and Termination
     The Company hereby reserves the right to amend, modify, or terminate the
Plan at any time by action of the Committee. Except as described below in this
Article 8, no such amendment or termination shall in any material manner
adversely affect any Participant’s rights accrued with respect to deferred
amounts and interest earned thereon without the consent of the Participant.
     The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of management or highly
compensated employees within the meaning of Sections 201, 301, and 401 of ERISA,
and therefore, to be exempt from the provisions of Parts 2, 3, and 4 of Title I
of ERISA. Accordingly, the Board may terminate the Plan and commence termination
payout for all or certain Participants, or remove certain employees as
Participants, if it is determined by the United States Department of Labor or a
court of competent jurisdiction that the Plan constitutes an employee pension
benefit plan within the meaning of Section 3(2) of ERISA which is not so exempt.
If payout is commenced pursuant to the operation of this Article 8, the payment
of such amounts shall be made as provided under Section 4 herein.
Article 9. Miscellaneous
     9.1 Effect on Other Benefit Plans. Amounts deferred under this Plan shall
not be considered compensation for the purposes of any qualified plan maintained
by the Company. Such amounts shall be considered compensation for the purposes
of other employee benefit plans or programs, unless specifically excluded by the
provisions of such plans or programs.
     9.2 Notice. Any notice or filing required or permitted to be given to the
Company under the Plan shall be sufficient if in writing and hand delivered, or
sent by registered or certified mail to the Senior Vice President, Human
Resources of the Company or such other officer as may be designated by the
Committee. Notice to the Senior Vice President, Human Resources of the Company
or such other officer, if mailed, shall be addressed to the principal executive
offices of the Company. Notice mailed to a Participant shall be at such address
as is given in the records of the Company. Notices shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification.
     9.3 Nontransferability. Participants’ rights to deferred amounts and
interest earned thereon under the Plan may not be sold, transferred, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. In no event shall the Company make any payment under
the Plan to any assignee or creditor of a Participant.
     9.4 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     9.5 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.

5



--------------------------------------------------------------------------------



 



     9.6 Costs of the Plan. All costs of implementing and administering the Plan
shall be borne by the Company.
     9.7 Successors. All obligations of the Company under the Plan shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
     9.8 Applicable Law. The Plan shall be governed by and construed in
accordance with the laws of the state of Illinois.

6



--------------------------------------------------------------------------------



 



WALGREEN CO. SECTION 162(m) DEFERRED COMPENSATION PLAN
AMENDMENT NO. 1
(Effective as of July 9, 2003)
Section 4.4 of the Plan is amended in its entirety to read as follows:
     4.4 Payment of Deferred Amounts. Payment of deferred Compensation amounts,
together with interest earned thereon, shall be made in cash as follows:

  (a)   Form of Payment. The form of payment shall be in accordance with the
election made by the Participant (on such form or forms provided by the
Committee for such purpose), from among the following options:

  (i)   One lump sum.

  (ii)   Annual installments over five, 10 or 15 years, with each annual payment
(made on or about January 15) equal to the remaining deferred Compensation
balance (including interest earned pursuant to Section 5.2 below), divided by
the number of remaining annual payments.

  (b)   Timing of Payment. Payment of the Participant’s deferred Compensation
amounts shall commence (or, in the case of lump-sum payments, shall be made) no
earlier than January 15 of the fiscal year following the fiscal year in which
the Participant ceases to be a Covered Employee under Code Section 162(m) (the
“Default Commencement Date”); provided that the Committee may delay payment (or
commencement of payment) to such later date as necessary to avoid the
application of the deduction limit under Section 162(m) with respect to
Compensation paid to such Participant. A Participant may elect (on such form or
forms provided by the Committee for such purpose) to defer commencement of
payment to on or about January 15 of any future year, provided that payment must
commence no later than the later of:

  (i)   On or about the five-year anniversary of the “Default Commencement
Date”; or

  (ii)   On or about the January 15th following the Participant’s 65th birthday.

  (c)   Notwithstanding the foregoing, deferred Compensation with respect to
which no timing and/or form of payment election(s) are made by the Participant
(or with respect to which no such election(s) are made within the prescribed
time frame), shall be paid in annual installments over a five-year period,
commencing as of the Default Commencement Date.

 



--------------------------------------------------------------------------------



 



WALGREEN CO. SECTION 162(m) DEFERRED COMPENSATION PLAN
AMENDMENT NO. 2
(Effective as of January 1, 2008)
     1. Section 4.3 of the Plan is amended in its entirety to read as follows:

  4.3   Length of Deferral. Compensation deferred under the terms of the Plan
shall be deferred until the payment date described in Section 4.4(b) below.

     2. Section 4.4(b) of the Plan is amended in its entirety to read as
follows:

  (b)   Timing of Payment. Payment of the Participant’s deferred Compensation
amounts shall commence (or, in the case of lump-sum payments, shall be made) on
or as soon as practicable after the Default Commencement Date. The Default
Commencement Date shall be January 15 of the fiscal year following the fiscal
year in which the Participant has a termination of employment within the meaning
of Code Section 409A, but in no event earlier than the date which is six months
after such termination of employment. A Participant may elect (on such form or
forms provided by the Committee for such purpose) to defer commencement of
payment to on or about January 15 of any future year, provided that payment must
commence no later than the later of:

  (i)   On or about the five-year anniversary of the “Default Commencement
Date”; or

  (ii)   On or about the January 15th following the Participant’s 65th birthday.

      Any such deferral election must be made prior to the beginning of the Year
or Years in which the deferred compensation subject to the election would
otherwise be earned.

 



--------------------------------------------------------------------------------



 



WALGREEN CO. SECTION 162(m) DEFERRED COMPENSATION PLAN
AMENDMENT NO. 3
(Effective as of October 1, 2009)
1. The heading to Article 4 is amended by replacing the word “Bonus” with the
word “Compensation.”
2. The introductory paragraph to Section 4.4(b) of the Plan is amended in its
entirety to read as follows:

  “4.4.   Payment of Deferred Cash Compensation. Payment of deferred cash
Compensation amounts, together with interest earned thereon, shall be made as
follows:”

3. The following new Section 4.5 shall be added to the Plan:

  “4.5.   Payment of Deferred Stock or Other Non-Cash Compensation. Payment of
deferred Compensation that is in the form of Company stock or other non-cash
compensation, shall be made as follows:

  (a)   Method of Payment. Unless otherwise determined by the Committee, such
Compensation shall be settled in full in the form that such Compensation would
have been paid had it not been deferred under this Plan.

  (b)   Timing of Payment. Such Compensation shall be settled and distributed as
the date as of which deferred cash Compensation is first paid in accordance with
Section 4.4 above (or, to the extent there is no deferred cash Compensation, as
of the date as of which deferred cash Compensation would first be paid in
accordance with Section 4.4 above).”

4. The heading to Section 5.2 is amended by replacing the word “Amounts” with
the words “Cash Compensation.”

 



--------------------------------------------------------------------------------



 



WALGREEN CO. SECTION 162(m) DEFERRED COMPENSATION PLAN
AMENDMENT NO. 4
(Effective as of November 1, 2010)
I.
The Walgreen Co. Section 162(m) Deferred Compensation Plan (the “Plan”) is
amended to add the following sentence to the end of Section 4.2 (Amount
Deferred):
     “In its discretion, the Committee may also designate that all or a portion
of such excess Compensation that is attributable to base pay and that is payable
to a Participant during a calendar year shall be deferred pursuant to the terms
of the Plan. To the extent that the excess Compensation that the Committee
designates for deferral is attributable to base pay, such designation must be
made on or before January 1 of the calendar year in which such base pay will be
earned. To the extent that the excess Compensation that the Committee designates
for deferral is attributable to a bonus, such designation must be made on or
before the first day of the Year in which the bonus is earned; provided,
however, that if the bonus qualifies as “performance-based compensation” within
the meaning of Code Section 409A, such designation may be made on or before the
last day of the sixth month of such Year. In the absence of a specific
designation by the Committee as to the amount of such excess Compensation to be
deferred during a Year or calendar year, the full amount of such excess
Compensation shall be deemed to have been designated for deferral.”
II.
The Walgreen Co. Section 162(m) Deferred Compensation Plan (the “Plan”) is
amended to add the following language to the end of the last sentence of
Section 4.4(b) (Payment of Amount Deferred/Timing of Payment):
     “; provided, however, that should the Committee elect to designate a
portion of excess Compensation attributable to base pay for deferral in a
calendar year pursuant to Section 4.2 above, then the Participant’s election to
defer payment of such Compensation to a date later than the Default Commencement
Date may be made prior to the first day of the calendar in which the
Compensation subject to the deferral election would otherwise be earned.”

 